FOURTH AMENDED AND RESTATED PROMISSORY NOTE


$700,000 
Suffolk County, New York
As of December 2, 2008
 


FOR VALUE RECEIVED, HAUPPAUGE COMPUTER WORKS, INC., a New York corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of JPMORGAN CHASE BANK, N.A.
(the “Bank”), at its offices located at 395 North Service Road, Melville,
New York 11747, or at such other place as the Bank or any holder hereof may from
time to time designate, the principal sum of SEVEN HUNDRED THOUSAND DOLLARS
($700,000), or such lesser amount of all advances made by the Bank pursuant to
the uncommitted line of credit available to the Borrower pursuant to the Line
Letter (as hereinafter defined), in lawful money of the United States, on March
31, 2009 or earlier as hereinafter referred to, and to pay interest in like
money at such office or place from the date hereof on the unpaid principal
balance of each Loan (as hereinafter defined) at the Eurodollar Rate or the
Prime Rate (as hereinafter defined and provided for in the following paragraph)
per annum, which shall be payable at the end of each Interest Period (as
hereinafter defined) until such Loan(s) shall be due and payable (whether at
maturity, by acceleration or otherwise) and thereafter, on demand.  Interest
after maturity shall be payable at a rate three percent (3%) per annum above the
Bank's Prime Rate which rate shall be computed for actual number of days elapsed
on the basis of a 360-day year and shall be adjusted as of the date of each such
change, but in no event higher than the maximum permitted under applicable
law.  “Prime Rate” shall mean the rate of interest as is publicly announced at
the Bank's principal office from time to time as its Prime Rate.


The Borrower shall give the Bank irrevocable written notice (or telephonic
notice promptly confirmed in writing) not later than 11:00 a.m., New York, New
York time, three Business Days prior to the date of each proposed Eurodollar
Loan (as hereinafter defined) or prior to 11:00 a.m. New York, New York time on
the date of each proposed Prime Loan (as hereinafter defined).  Such notice
shall be irrevocable and shall specify (i) the amount and whether the proposed
borrowing shall be a Eurodollar Loan or a Prime Rate Loan, (ii) the initial
Interest Period if a Eurodollar Loan, and (iv) the proposed date of
borrowing.  Each borrowing of a Eurodollar Loan shall be in an amount not less
than $500,000 or, if greater, whole multiples of $100,000 in excess
thereof.  The Bank is authorized to enter on the Grid Schedule attached hereto
(i) the amount of each loan made from time to time hereunder (the “Loan”),
(ii) the date on which each Loan is made, (iii) the date on which each Loan
shall be due and payable to the Bank, which date shall be March 31, 2009
(“Maturity Date”), (iv) the applicable interest rate to be paid on each Loan
which shall, at the Borrower's option in accordance herewith, be at (a) the
Adjusted Eurodollar Rate plus one and 85/100 percent (1.85%) (the “Eurodollar
Rate”) or (b) the Prime Rate minus one percent (1.0%) (such Loans, the
“Eurodollar Loan” or the “Prime Loan”), (v) the amount of each payment made
hereunder, and (vi) the outstanding principal balance of the Loans hereunder
from time to time, all of which entries, in the absence of manifest error, shall
be conclusive and binding on the Borrower; provided, however, that the failure
of the Bank to make any such entries shall not relieve the Borrower from its
obligation to pay any amount due hereunder.


Uncommitted Line of Credit


The Bank has approved an uncommitted line of credit to the Borrower in the
principal amount not to exceed the face amount of this Note. The execution and
delivery of this Note and the acceptance by the Bank of this Note shall not be
deemed or construed to create any contractual commitment to lend by the Bank to
the Borrower.  The obligations under this Note represent reimbursement
obligations of the Borrower with respect to one or more letters of credit issued
by the Bank for the benefit of the Borrower.  This Note evidences the Borrower’s
obligations to repay such amounts.  The aggregate outstanding principal amount
of debt evidenced by this Note is the amount so reflected from time to time in
the records of the Bank.



--------------------------------------------------------------------------------


Prepayment


(a)           No prepayments shall be permitted hereunder on any Loan while the
Eurodollar Rate shall be applicable to such Loan on any date other than the last
day of the applicable Interest Period.  A Loan may be prepaid at any time while
the Prime Rate shall be applicable to such Loan upon two days prior notice.


(b)           The Borrower shall reimburse the Bank on demand for any loss
incurred or to be incurred by it in the reemployment of funds released by any
prepayment of the Loan made in contravention of the terms hereof.  Such loss
shall be the difference as reasonably determined by the Bank between the cost of
obtaining the funds for the Loan and any lesser amount which may be realized by
the Bank in reemploying the funds received in prepayment during the period from
the date of prepayment to the end of the current Interest Period of such Loan.


Increased Costs


If at any time after the date hereof, the Board of Governors of the Federal
Reserve System or any political subdivision of the United States of America or
any other government, governmental agency or central bank shall impose or modify
any reserve or capital requirement on or in respect of loans made by or deposits
with the Bank or shall impose on the Bank any other conditions affecting
Eurodollar Loans, and the result of the foregoing is to increase the cost to
(or, in the case of Regulation D, to impose a cost on the Bank of making or
maintaining any Eurodollar Loans or to reduce the amount of any sum receivable
by the Bank in respect thereof, by an amount deemed by the Bank to be material,
then, within 30 days after notice and demand by the Bank, the Borrower shall pay
to the Bank such additional amounts as will compensate the Bank for such
increased cost or reduction; provided, that the Borrower shall not be obligated
to compensate the Bank for any increased cost resulting from the application of
Regulation D as required by the definitions of Adjusted Eurodollar Rate.  Any
such obligation by the Borrower to the Bank shall not be due and owing until the
Bank has delivered written notice to the Borrower.  Failure by the Bank to
provide such notice shall not be deemed a waiver of any of its rights
hereunder.  A certificate of the Bank claiming compensation hereunder and
setting forth the additional amounts to be paid to it hereunder and the method
by which such amounts were calculated shall be conclusive in the absence of
manifest error.


Indemnity


The Borrower shall indemnify the Bank against any net loss or expense which the
Bank may sustain or incur as a consequence of the occurrence of any default
hereunder or any loss or reasonable expense sustained or incurred in liquidating
or employing deposits from third parties acquired to effect or maintain any
Eurodollar Loan or any part thereof which the Bank may sustain or incur as a
consequence of any default in payment of the principal amount of the Loan or any
part thereof or interest accrued thereon.  The Bank shall provide to the
Borrower a statement, supported where applicable by documentary evidence,
explaining the amount of any such loss or expense, which statement shall be
conclusive absent manifest error.


Change In Legality


(a)           Notwithstanding anything to the contrary contained elsewhere in
this Note, if any change after the date hereof in any law or regulation or in
the interpretation thereof by any governmental authority charged with the
administration thereof shall make it unlawful (based on the opinion of any
counsel, whether in-house, special or general, for the Bank) for the Bank to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower by the Bank, the Bank may require that all outstanding
Eurodollar Loans made hereunder be converted to Prime Loans, whereupon all such
Eurodollar Loans shall be automatically converted to Prime Loans as of the
effective date of such notice as provided in paragraph (b) below.



--------------------------------------------------------------------------------


(b)           For purposes of this Section, a notice to the Borrower by the Bank
pursuant to paragraph (a) above shall be effective, if lawful and if any
Eurodollar Loans shall then be outstanding, on the last day of the then current
Interest Period; otherwise, such notice shall be effective on the date of
receipt by the Borrower.


Events of Default.


If the Borrower shall default in the punctual payment of any sum payable with
respect to, or in the observance or performance of any of the terms and
conditions of this Note, or any other agreement with or in favor of the Bank, or
if a default or event of default that is accelerated shall occur for any reason
under any such agreement, or in the event of default in any other material
indebtedness of the Borrower exceeding $25,000 in the aggregate, or if any
warranty, representation or statement of fact made in writing to the Bank at any
time by an officer, partner or other designated representative of the Borrower
is false or misleading in any material respect when made, or the Borrower fails
on request to furnish any financial information or permit the inspection of its
books or records, or if the Borrower shall be dissolved or shall fail to
maintain its existence in good standing, or if the usual business of the
Borrower shall be suspended or terminated, or if any levy, execution, seizure,
attachment or garnishment shall be issued, made or filed on or against any
material portion of the property of the Borrower, or if the Borrower shall
become insolvent (however defined or evidenced), make an assignment for the
benefit of creditors or make or send a notice of intended bulk transfer, or if a
committee of creditors is appointed for, or any petition or proceeding for any
relief under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, receivership, liquidation or dissolution law or statute
now or hereafter in affect (whether at law or in equity) is filed or commenced
by or against the Borrower or any material portion of its property which, as to
involuntary proceeding(s) are not dismissed within thirty (30) days, or if any
trustee or receiver is appointed for the Borrower or any such property, or if a
default or event of default shall occur under the Line Letter, the Guaranty or
the Pledge Agreement, or if any provision of this Note, the Line Letter, the
Guaranty or the Pledge Agreement shall, for any reason, cease to be in full
force and effect in accordance with its terms or the Borrower or the Guarantor
shall so assert in writing, or if the usual credit factors do not remain
favorable with respect to the Borrower in the sole determination of the Bank or
one or more conditions exist or events occur which have resulted or may result
in a material adverse change in the business, properties or financial condition
of the Borrower as determined in the sole discretion of the Bank or one or more
other conditions exist or events occur which the Bank deems materially adverse
or any of the foregoing events shall occur with respect to the Guarantor or any
other guarantor of the Borrower’s obligations hereunder (each an “Event of
Default”) - then and in any such event, which non-monetary Events of Default
continue unremedied for fifteen (15) days (except for voluntary bankruptcy which
is an automatic Event of Default hereunder), in addition to all rights and
remedies of the Bank under applicable law and otherwise, all such rights and
remedies cumulative, not exclusive and enforceable alternatively, successively
and concurrently, the Bank shall have the right immediately to set off against
this note and/or any liabilities of the Borrower to the Bank all monies owed by
the Bank in any capacity to the Borrower, whether or not due, and the Bank shall
be deemed to have exercised such right to set off and to have made a charge
against any such money immediately upon the occurrence of any of the foregoing
events of default even though such charge is made or entered on the books of the
Bank subsequent to those events.  Further the Bank may, at its option, declare
any and all of the amounts owing under this Note to be due and payable,
whereupon the maturity of the then unpaid balance hereof shall be accelerated
and the same, together with all interest accrued hereon, shall forthwith become
due and payable.

 
 

--------------------------------------------------------------------------------

 
Definitions


A.           Adjusted Eurodollar Rate


 
“Adjusted Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/8 of 1%) equal to (i) the Eurodollar Rate in effect for such
Interest Period and (ii) Statutory Reserves.



 
“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, the rate (rounded upwards, if necessary, to the next 1/8 of 1%)
at which dollar deposits approximately equal in principal amount to the Bank's
Eurodollar Loan and for the maturity equal to the applicable Interest Period are
offered by the Bank in immediately available funds in an Interbank Market for
Eurodollars at approximately 11:00 a.m., New York City time, two Business Days
prior to the commencement of such Interest Period.



B.           Assessment Rate


 
“Assessment Rate” shall mean for any date the annual rate (rounded upwards, if
necessary, to the next higher 1/100 of 1%) most recently estimated by the Bank
as the then current net annual assessment rate that will be employed for
determining amounts payable by the Bank to the Federal Deposit Insurance
Corporation (or any successor) for insurance by such Corporation (or such
successor) of time deposits made in dollars at the Bank's domestic offices.



C.           Business Day


 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which the Bank is authorized or required by law or regulation to close, and
which is a day on which transactions in dollar deposits are being carried out in
London, England for Eurodollar Loans and New York City for Prime Loans.



 
D.
Eurodollar Loan



 
“Eurodollar Loan” shall mean a Loan bearing interest at the Eurodollar Rate plus
1.85%.



 
E.
Guarantor



 
“Guarantor” shall mean Hauppauge Digital, Inc., a Delaware corporation.



 
F.
Guaranty



 
“Guaranty” shall mean the Guaranty, dated as of December 1, 2005 and reaffirmed
as of the date hereof, by the Guarantor wherein the Guarantor guaranteed the
obligations of the Borrower owing to the Bank, as amended, restated,
supplemented or otherwise modified, from time to time.

 

 

--------------------------------------------------------------------------------


G.           Interest Period


 
(i) For Eurodollar Loans, Interest Period shall mean the period commencing on
the date of such Loan and ending 1 month after the date of such Loan (as
selected by the Borrower and recorded on the Grid Schedule attached hereto),
provided that.   upon the expiration of the first Interest Period and each
Interest Period thereafter, each Eurodollar Loan will be automatically continued
with an Interest Period of the same duration, unless the Borrower shall notify
the Bank that it intends to convert a Eurodollar Loan to a Prime Loan or if the
Bank is prohibited from making Eurodollar Loans, in accordance with provisions
set forth in this Note.



 
(ii) For Prime Loans, Interest Period shall mean the last day of each calendar
month during the term hereof and on the date on which an Prime Loan is converted
to a Eurodollar Loan.



 
No Interest Period shall extend past the Maturity Date.  In addition, if any
Interest Period would end on a day which shall not be a Business Day, such
Interest Period shall be extended to the next succeeding Business Day.



H.           Line Letter


“Line Letter” shall mean the Line Letter, dated as March 31, 2008, by the Bank
in favor of the Borrower, as same has been and may be further amended, restated,
extended, supplemented or modified, from time to time.


I.             Prime Loan


 
“Prime Loan” shall mean a Loan bearing interest at the Prime Rate.



J.           Pledge Agreement


“Pledge Agreement” shall mean the Share Pledge Agreement, dated as December 1,
2005 and reaffirmed as of the date hereof, between the Guarantor and the Bank,
as amended, restated, supplemented or modified, from time to time.


K.           Statutory Reserves


 
“Statutory Reserves” shall mean a fraction (expressed as a decimal, the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including, without
limitation, any marginal, special emergency or supplemental reserves) expressed
as a decimal established by the Board of Governors of the Federal Reserve System
and any other banking authority to which the Bank is subject for Eurocurrency
Liabilities as defined in Regulation D.  Eurodollar Loans shall be deemed to
constitute Eurocurrency Liabilities and as such shall be deemed to be subject to
such reserve requirements without benefit of or credit for proration, exceptions
or offsets which may be available from time to time to the Bank under such
Regulation D.  Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.




--------------------------------------------------------------------------------


Miscellaneous


The Borrower hereby gives to the Bank a lien on, security interest in and right
of set-off against all moneys, securities and other property of the Borrower and
the proceeds thereof, now or hereafter delivered to, remaining with or in
transit in any manner to the Bank, its correspondents, affiliates or its agents
from or for the Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise or coming into possession, control or
custody of the Bank in any way, and also, any balance of any deposit accounts
and credits of the Borrower with, and any and all claims of the Borrower against
the Bank at any time existing, as collateral security for the payment of this
Note and of all other liabilities and obligations now or hereafter owed by the
Borrower to the Bank, contracted with or acquired by the Bank, whether joint,
several, absolute, contingent, secured, unsecured, matured or unmatured (all of
which are hereafter collectively called ``Liabilities''), hereby authorizing the
Bank at any time or times, without prior notice, to apply such balances, credits
or claims, or any part thereof, to such Liabilities in such amounts as it may
select, whether contingent, unmatured or otherwise and whether any collateral
security therefor is deemed adequate or not.  The collateral security described
herein shall be in addition to any collateral security described in any separate
agreement executed by the Borrower, including, without limitation, the Pledge
Agreement.


Notices


Any notices, requests and demand to or upon the respective parties hereto to be
effective shall be in writing (or by telex, fax or similar electronic transfer
confirmed in writing), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made (a) when delivered by hand or (b) if
given by mail, on the third business day after deposited in the mails by
certified mail, return receipt requested, or (c) if by telex, fax or similar
electronic transfer, when sent and receipt has been confirmed, addressed as
follows:


 
(i)
if to the Bank to:



 
JPMorgan Chase Bank, N.A.

 
395 North Service Road, Suite 302

 
Melville, New York 11747

Telephone # (631) 755-5209

 
Fax # (631) 755-5101

 
Attention: Jim Maron, Vice President



 
(ii)
if to the Borrower to:



 
Hauppauge Computer Works, Inc.
91 Cabot Court
Hauppauge, NY 11788
Telephone # (631) 434-1600
Fax # (631) 434-3198
Attention: Gerald Tucciarone, Secretary

 
 
(iii)
As to each such party at such other address as such party shall have designated
to the other in a written notice comply with the provisions hereof.

 

--------------------------------------------------------------------------------


The Borrower hereby waives diligence, demand, presentment, protest and notice of
any kind, and assents to extensions of the time of payment, release, surrender
or substitution of security, or forbearance or other indulgence, without notice.


This Note may not be changed, modified or terminated orally, but only by an
agreement in writing signed by the party to be charged and consented to in
writing by the party hereof.


In the event the Bank or any holder hereof shall refer this Note to an attorney
for collection, the Borrower agrees to pay, in addition to unpaid principal and
interest, all the costs and expenses incurred in attempting or effecting
collection hereunder, including reasonable attorney's fees, whether or not suit
is instituted.


In the event of any litigation with respect to this Note, THE BORROWER WAIVES
THE RIGHT TO A TRIAL BY JURY and all rights of setoff and rights to interpose
counter-claims and cross-claims.  The Borrower hereby irrevocably consents to
the jurisdiction of the courts of the State of New York and of any Federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Note.  This Note shall be governed by and construed in
accordance with the laws of the State of New York applicable to contract made
and to be performed in such State, and shall be binding upon the successors and
assigns of the Borrower and inure to the benefit of the Bank, its successors,
endorsees and assigns.


This Note is an amendment and restatement of, and is being issued in replacement
of and substitution for, the Third Amended and Restated Promissory Note dated
March 31, 2008 in the original principal amount of $5,000,000 issued by the
Borrower in favor of the Bank (the “Original Note”).  The execution and delivery
of this Note shall not be construed to have constituted a repayment of any
principal of, or interest on, the Original Note.


If any term or provision of this Note shall be held invalid, illegal or
unenforceable the validity of all other terms and provisions hereof shall in no
way be affected thereby.

 
 

--------------------------------------------------------------------------------

 


 

  HAUPPAUGE COMPUTER WORKS, INC.          
DATED as of December 2, 2008
By:
/s/ Gerald Tucciarone       Name: Gerald Tucciarone       Title:   Chief
Financial Officer           


 


ACKNOWLEDGMENT






STATE OF NEW YORK
)
   
)
SS:
COUNTY OF SUFFOLK
)
 





On the 2nd day of December in the year 2008 before me, the undersigned,
personally appeared Gerald Tucciarone, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.





             
 
 
/s/ Marianne Waterbury       Notary Public                   

 

 
 
 

--------------------------------------------------------------------------------

 


 
GRID SCHEDULE
 
         
 
DATE
 
TYPE
APPLICABLE
INTEREST RATE
 
AMOUNT
INTEREST
PERIOD







 